___________

                            No. 95-3009
                            ___________

Favis Clay Martin,                *
                                  *
          Appellant,              *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   Eastern District of Missouri.
United States of America,         *
                                  *   [UNPUBLISHED]
          Appellee.               *


                            ___________

                  Submitted:   February 15, 1996

                       Filed: February 22, 1996
                            ___________

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

     Favis Clay Martin appeals the district court's1 order denying
his second 28 U.S.C. § 2255 motion. Martin was convicted in 1981,
and his conviction and sentence were affirmed on direct appeal.
Martin v. United States, 691 F.2d 1235 (8th Cir. 1982), cert.
denied, 459 U.S. 1211 (1983). Martin later filed a section 2255
motion; the district court2 denied relief, and this court affirmed.
Martin v. United States, No. 93-2054, 1993 WL 265072 (8th Cir.)
(unpublished per curiam), cert. denied, 114 S. Ct. 566 (1993).




     1
      The Honorable Donald J. Stohr, United States District Judge
for the Eastern District of Missouri, adopting the report and
recommendation of the Honorable Lawrence O. Davis, United States
Magistrate Judge for the Eastern District of Missouri.
     2
      The Honorable Clyde S. Cahill, United States District Judge
for the Eastern District of Missouri.
     We have reviewed the record, and agree with the district court
that Martin's current motion is successive, because both grounds
for relief were rejected in his earlier motion. We also agree that
Martin has not shown his abuse of the writ should be excused. See
28 U.S.C. § 2244(a); McCleskey v. Zant, 499 U.S. 467, 493-94
(1991).


     Accordingly, the judgment is affirmed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.